Citation Nr: 0610684	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-29 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to an initial rating in excess of 30 percent 
for service-connected gastroesophageal reflux disease (GERD) 
with hiatal hernia and irritable bowel syndrome (IBS).  

3.  Entitlement to an initial rating in excess of 0 percent 
for service-connected lumbar and thoracic strain.

4.  Entitlement to an initial rating in excess of 0 percent 
for service-connected prostatitis and epididymitis.

5.  Entitlement to an initial rating in excess of 30 percent 
for service-connected myofascial pain syndrome.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1991 to March 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The determination granted service connection for 
migraines (50 percent rating); asthma (30 percent); 
myofascial pain syndrome (30 percent); erosive esophagitis, 
hiatal hernia, reflux, and irritable bowel syndrome (30 
percent); bilateral patellofemoral pain syndrome (20 
percent); tinnitus (10 percent); acne and pseudofolliculitis 
(10 percent); burn scar (10 percent); prostatitis and 
epididymitis (0 percent); left knee neuroma with scar (0 
percent); lumbar and thoracic strain (0 percent); hemorrhoids 
(0 percent).  All of the preceding disability evaluations 
became effective March 31, 2001, the day after release from 
service.  Among additional claims, the RO denied service 
connection for a right ankle disability.  The veteran 
appealed the latter matter, along with the issues of initial 
ratings as reflected on the cover page of this decision.  




FINDINGS OF FACT

1.  The record lacks evidence that the veteran suffers from a 
current disability, or that a current ankle problem is 
related to an in-service right ankle sprain and injury.  

2.  The record does not contain evidence that the veteran has 
severe hemorrhages, or large ulcerated or eroded areas, or 
vomiting, material weight loss, hematemesis or melena with 
moderate anemia.  

3.  The veteran's lumbar/thoracic strain manifests with 
functional loss other than limitation of motion, but does not 
manifest with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in the standing 
position, or forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

4.  The record lacks evidence of a voiding dysfunction that 
contemplates the wearing of absorbent materials which must be 
changed less than two times a day, nor has the veteran 
required one to two hospitalizations per year, or 
intermittent intensive management of the prostatitis and 
epididymitis disabilities.  

5.  The veteran does not have unfavorable ankylosis of the 
cervical spine, nor objective neurological impairment 
evidenced by paralysis.  



CONCLUSIONS OF LAW

1.  Service connection for residuals of a right ankle 
disability is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  The criteria for an assignment in excess of 30 percent 
for service-connected GERD with hiatal hernia and IBS have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.114, Diagnostic Codes 7307, 7319, 7346 (2005).

3.  The veteran is entitled to an initial 10 percent rating 
for service-connected lumbar and thoracic strain.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2005).

4.  The criteria for an initial rating in excess of 0 percent 
for service-connected prostatitis and epididymitis have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Codes 7525, 7527 (2005).

5.  The criteria for an initial rating in excess of 30 
percent for service-connected myofascial pain have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by 
December 2002 and December 2004 letters.  The latter letter 
told the veteran that the evidence should show that various 
disabilities had increased in severity, and the prior letter 
provided the legal standards for service connection.  
Moreover, the August 2003 statement of the case provided the 
relevant rating criteria, which at least specifically 
demonstrated the standards against which submitted evidence 
would be judged to determine whether a higher rating was 
justified.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to fully advance any contentions 
regarding service connection and increased initial ratings.  
As to the matter of an earlier effective date, the veteran 
always retains the right to file a claim for such, at any 
time.  Unlike a situation involving an initial rating (which 
uniquely involves entitlement to a possibility of "staged 
ratings"-a benefit that would expire unless the veteran 
appealed the matter upon the initial grant of service 
connection), entitlement to an earlier effective date is a 
benefit that can be sought at any time after the grant of 
service connection.  Thus, should the veteran ever file a 
claim for such a benefit, he will receive appropriate VCAA 
notification.  Moreover, given that the assigned effective 
date is the day after release from service, as per 
38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i), it 
appears that a claim for an earlier effective would be 
without legal merit.  Also, in terms of the service 
connection issue, because the preponderance of the evidence 
is against the claim, any potentially contested issues 
regarding downstream elements in the event of a grant are 
rendered moot.  Accordingly, the veteran is not prejudiced by 
the Board's consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant eventually received sufficient VCAA 
notice (with RO consideration of the evidence submitted 
pursuant thereto), and any timing error has been cured.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the December 
2004 letter from the RO that asked the veteran to "provide 
any other evidence or information that you think will support 
your claim."  It further stated:  "If you have any evidence 
in your possession that pertains to your claim, please send 
it to us."  Thus, the notice requirement in relation to the 
"fourth element" has been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, private treatment records from John A. Kerley, M.D., 
Edward Friedman, M.D., as well as VA treatment records from 
2002 to 2003.  Also, the veteran underwent VA examinations in 
December 2000 and January 2005, and further assessment is not 
necessary to make a decision on the appeal.  See 38 C.F.R. 
§ 3.159(c)(4).  Particularly, upon receiving the most recent 
VCAA letter the veteran did not ask VA to assist him in 
obtaining any other relevant and outstanding records.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The above rule is inapplicable to the assignment of an 
initial rating for a disability proximately following an 
initial award of service connection for that disability.  At 
the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

 	Right ankle

Upon a complete review of the record, 38 U.S.C.A. § 7104(a), 
it appears that a critical element of service connection is 
lacking at this time.

Particularly, a December 2002 VA examination report found 
that, upon physical assessment, the veteran's right ankle had 
no enlargement, swelling, or instability.  It had equal 
circumference of 25 centimeters at each ankle joint, and 
there was no pain over the medial or lateral collateral 
ligament.  The range of motion of the each ankle joint was 
normal with 25 degrees of dorsiflexion, 45 degrees of plantar 
flexion, inversion 35, and eversion 5.  The veteran was 
diagnosed as having ankle sprain, right, with no functional 
impairment.  The examiner noted that with regard to an 
opinion on pain, it was quite likely that the veteran had had 
a right ankle sprain that had healed, and thus the cause of 
that pain would have been trauma.  Additionally, the examiner 
noted that though the veteran stated he had recurrence of 
ankle sprains at least once a year, all the of the films had 
been normal, and there was no functional impairment of the 
ankle.

VA treatment records from September 2002 to June 2003 noted 
the veteran's past medical history to include occipital 
neuralgia, migraines, asthma, seasonal allergies, hiatal 
hernia, status post neuroma resection of the left knee, and 
IBS-and did not mention a right ankle problem.

A January 2005 general medical VA examination did not address 
the veteran's right ankle.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  See also Hickson v. West, 
12 Vet. App. 247, 253 (1999) (recognizing that in order to 
establish entitlement to service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  

Because the record lacks evidence that the veteran currently 
suffers from a right ankle disability, a crucial element of 
service connection is absent.  Compare Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (recognizing that in the 
absence of a diagnosis of underlying disease or pathology, 
pain in and of itself is not subject to service connection).

As such, the preponderance of the evidence is against the 
claim, and the doctrine of the benefit of the doubt cannot be 
resolved in the veteran's favor.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	An initial rating in excess of 30 percent for GERD with 
hiatal hernia and IBS  

The RO rated the veteran's gastrointestinal disability as 30 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7307, concerning gastritis, hypertrophic.  During the 
pendency of this appeal, VA revised the schedular criteria 
under which certain gastrointestinal disabilities are 
evaluated (effective July 2, 2001).  The specific 
regulations, however, impacting the evaluation of GERD, 
namely Diagnostic Code 7307, and irritable colon syndrome, 
Diagnostic Code 7319, have not been included in the revision.

Diagnostic Code 7307, under both the previous and revised 
versions, provides that a 10 percent rating is warranted for 
chronic hypertrophic gastritis, identified by gastroscope, 
with small nodular lesions and symptoms.  A 30 percent rating 
requires multiple small eroded or ulcerated areas and 
symptoms.  A 60 percent rating requires severe hemorrhages, 
or large ulcerated or eroded areas.  Also, atrophic gastritis 
is a complication of a number of diseases, including 
pernicious anemia, which should be rated on the basis of the 
underlying condition.  

Diagnostic Code 7319, under both the previous and revised 
versions, provides that a noncompensable rating is warranted 
for mild irritable colon syndrome, spastic colitis, mucous 
colitis, etc., manifested by disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
rating is warranted for moderate irritable colon syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating requires severe 
irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  See 38 C.F.R. § 4.114.

Under Diagnostic Code 7346, a 30 percent evaluation is 
warranted for hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of a considerable impairment of health.  A 60 percent 
evaluation requires symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia or 
other symptom combinations productive of severe impairment of 
health. 38 C.F.R. § 4.114, Diagnostic Code 7346. 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  

It is noted that ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

In this case, the veteran's service medical records contain a 
December 2000 EGD Procedure Report, which found a normal 
esophagus, erythematous mucosa at the gastroesophageal 
junction, and a small 3 centimeter hiatal hernia.  Another 
record mentioned that the veteran had irritable bowel 
syndrome secondary to stress.  

A December 2000 VA examination noted the veteran's report 
that he had epigastric pain from time to time, associated 
with Motrin and stress in the past.  The veteran reported IBS 
with lower abdominal crampy pain, four to five years, made 
worse at times with dairy products-about to three to four 
times a month associated with loose stools lasting from one 
to seven days.  A physical assessment revealed that the 
veteran was very tender in the left lower quadrant.  He had 
taken Imodium and Lomotil in the past but not currently.  The 
diagnoses included peptic ulcer disease, questionable 
remission, and GERD with heartburn, pyrosis, and dysphagia, 
as well as IBS versus spastic colitis.  The examiner also 
noted that the veteran had had no weight change, had some 
alternating constipation and diarrhea, and a tender, palpable 
sigmoid colon with black-tarry stools.  Though the veteran 
had vomited blood in the past, he had no blood transfusions 
or signs of anemia.

At a December 2000 examination concerning a dental claim, it 
was noted that the veteran had GERD and heartburn.  He took 
Tums, starting in 1994-also, the veteran had pyrosis 
occasionally and dysphagia.  

A March 2001 Report of Medical History noted GERD, hiatal 
hernia, and past history of GI bleed and IBS.  

A November 2001 Sharp Mission Park Progress note indicated 
that the veteran had gastric bleeding in the past due to 
NSAIDS sensitivity.  A September 2002 VA progress note 
contained the veteran's report of heartburn all of the time; 
in terms of IBS a 2001 barium enema was negative.  A review 
of systems found crampy abdominal pain and intermittent 
diarrhea and constipation without melena or hematochezia.  
The veteran reported an intentional 10 pound weight loss over 
the last six weeks.  The assessment and plan noted GERD 
ranitidine and IBS, stable, continue Imodium.  In January 
2003, the veteran's GERD was noted as well controlled and 
IBS, stable, continue Imodium.  

At a January 2005 VA examination, the veteran reported that 
heartburn and reflux were controlled most of the time, and he 
was without nausea, vomiting, hematemesis, dysphagia, and no 
change of bowel movement or loss of weight.  The examiner 
noted that a December 2000 upper endoscopy had confirmed 
hiatal hernia and GERD, and H. pylori was negative for 
gastritis.  

In terms of IBS, the veteran complained of intermittent lower 
abdominal pain with bloating associated with tow to three 
times loose stool alternating sometimes with constipation.  
The examiner noted that the veteran had been previously 
treated with Lomotil and Imodium for diarrhea, and had gotten 
better.  

It is noted that the veteran currently has the maximum rating 
of 30 percent under Diagnostic Code 7319 concerning irritable 
colon syndrome.  In terms of Diagnostic Code 7307, the record 
lacks evidence of severe hemorrhages or later ulcerated or 
eroded areas for the next highest rating of 60 percent.  In 
terms of Diagnostic Code 7346, the record does not contain 
evidence that would support a finding that the veteran 
suffers from vomiting, material weight loss, hematemesis or 
melena with moderate anemia for the next highest rating of 60 
percent.   Rather, it appears that the veteran's GERD and IBS 
have been appropriately treated to minimize symptomatology to 
the extent possible.  

Because there is no reasonable doubt as to the degree of 
disability given the facts of record in relation to the 
rating criteria above, 38 C.F.R. § 4.3 is not for 
application.    

      An initial rating in excess of 0 percent for lumbar and 
thoracic strain

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, concerning 
lumbosacral strain, a 0 percent evaluation is warranted for 
slight subjective symptoms only; 10 percent for 
characteristic pain on motion; 20 percent evaluation for 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position; and 
severe lumbosacral strain, with a listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.

Under old Diagnostic Code 5291 for limitation of motion of 
the dorsal spine, a 0 percent is slight, 10 percent is 
moderate and severe.  Under old Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, 10 percent is 
slight, 20 percent is moderate, and 40 percent is severe.  

The regulations regarding diseases and injuries to the spine 
were revised (incorporating the September 2002 changes for 
rating disc disease) effective September 26, 2003.  Under 
these regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine		100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis					
	20

In a recommendation for medical board separation, it was 
noted that the veteran wore a support for his low back.  

At a December 2000 VA examination report contained a thoracic 
spine x-ray that found minimal dorsal kyphosis, and an 
otherwise unremarkable thoracic spine.  The veteran reported 
that he had no problem with his low back unless he stood for 
more than 30 minutes, and then he got a mild ache.  The 
examiner observed that there was no positive abnormality, no 
fixed deformity of the lumbar spine, and it was completely 
normal.  The veteran had no trouble walking on his heels or 
toes or squatting.  He had normal range of motion of 120 
degrees of forward flexion, backward extension of 40, and 
left and right lateral extension of flexion 40 degrees each, 
left and right lateral rotation of 50 degrees each, and the 
motions were free of pain.  Muscle power was 5+, and there 
was no atrophy.  The thoracic spine showed slight tenderness 
with pounding on it at the T7-T8 level, which was just either 
side of the spinous process in rhomboid muscle area.  The 
veteran had normal thoracic spine motion with flattening and 
arcing of the thoracic spine on forward and backward motion.  

The veteran was diagnosed as having low back pain that was 
muscular, very mild, which was primarily in the thoracic 
area.  The veteran had some steroid injections with relief, 
and Celebrex helped too.  The examiner stated again that 
there was muscular pain of the lower thoracic and upper spine 
areas.  The examiner noted that the back was without 
functional impairment.  

At a January 2005 VA examination, the veteran reported 
thoracolumbar strain on standing, walking, lifting, bending, 
pushups and pullups, and running.  Rest and medication 
alleviated the pain.  The veteran complained that the pain of 
the thoracolumbar area on sitting and standing for 20 minutes 
was 3 out of 10, and the pain flared up and became a 5 out of 
10 on lifting and bending.  No mechanical device was used, 
and he was able to do daily life activity and usual 
occupation with mild restriction.  Objective findings 
indicated no swelling or tenderness of the thoracolumbar 
area.  There were no postural abnormalities, no fixed 
deformity, no muscle atrophy, and no pain on motion.  The 
veteran's gait was normal, and he had no limitation on 
standing and walking.  Flexion was 90 degrees, extension 
backwards 30 degrees, lateral flexion 30 degrees, and right 
and left lateral rotation 30 degrees.  

The veteran was diagnosed as having thoracolumbar spine 
muscle strain with normal range of motion and restriction of 
function additionally limited by pain, fatigue, weakness, and 
lack of endurance following repetitive use.  The examiner 
noted that pain was the major functional impact.  Diagnostic 
testing showed a normal cervical and thoracic spine and 
possible mild degenerative disc disease at L4-L5.  

Given the functional loss (see 38 C.F.R. §§ 4.10 and 4.45(e)) 
associated with the veteran's service-connected 
lumbar/thoracic spine strain, and resolving reasonable doubt 
concerning the degree of disability under 38 C.F.R. § 4.3, 
the manifestations of the disability more closely 
approximates a 10 percent rating under old Diagnostic Code 
5295 concerning lumbosacral strain.  The next highest rating 
of 20 percent is not relevant, however, because the record 
lacks evidence of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in the standing 
position.  Diagnostic Codes 5290 and 5291 are not 
appropriately applied because as noted above in both VA 
examination reports, the veteran does not have difficulties 
with range of motion (even with pain) at this time.  

According to 38 U.S.C.A. § 1155, in no event shall a 
readjustment in the rating schedule cause a veteran's 
disability rating in effect on the effective date of the 
readjustment be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  

Under the current rating criteria, the veteran is not 
entitled to a 20 percent rating because he does not have 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.

      An initial rating in excess of 0 percent for prostatitis 
and epididymitis

The rating code does not contain listings for prostatitis, 
and the RO has rated the veteran's prostatitis by analogy to 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7527.  Prostate gland injuries are evaluated according 
to the formula for urinary tract infection or voiding 
dysfunction, whichever is predominant.  Diagnostic Code 7525, 
concerning epididymo-orchitis, chronic only, instructs that 
the condition should be rated as urinary tract infection.  

For a urinary tract infection that requires long-term drug 
therapy, one to two hospitalizations per year, and/or 
intermittent intensive management, a 10 percent evaluation is 
warranted.  For recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times a 
year), and/or requiring continuous intensive management, a 30 
percent evaluation is warranted.  When a urinary tract 
infection results in poor renal function, the disability is 
to be evaluated under the rating code for renal dysfunction.  
38 C.F.R. § 4.115a.

A 20 percent evaluation for a voiding dysfunction 
contemplates the wearing of absorbent materials which must be 
changed less than two times a day.  Otherwise a voiding 
dysfunction warrants a non-compensable evaluation.  38 C.F.R. 
§ 4.115a.  

At the December 2000 VA examination, the veteran apparently 
reported that he had urethral discharge.  A prostate 
examination showed a boggy prostate with some resultant 
burning in the urethra, which was believed to be prostatitis.  
The examiner noted slight tenderness in the region of 
epididymis.  Diagnoses included mild prostatitis.  

A March 2001 separation Report of Medical History noted 
epididymitis due to complications from vasectomy surgery.  

A September 2002 VA progress note contained a review of 
system positive for clear penile discharge with burning at 
the end of urination; the veteran had been informed that he 
had prostatitis but had no treatment.  The assessment and 
plan found chronic prostatitis, requiring levoquine 500 
milligrams, and if the veteran still had symptoms after six 
weeks it might be due to interstitial cystitis and a referral 
to urology should be considered.  

A January 2003 note found prostatitis, chronic, negative 
urinalysis.  

At a January 2005 VA examination, the examiner noted that in 
terms of prostatitis, as of 2000 the veteran had had dysuria, 
urethral discharge, and frequency of micturition.  The 
veteran denied any history of sexually transmitted diseases, 
and he was diagnosed to have urethritis and prostatitis, was 
prescribed antibiotics, and got better.  In terms of 
epididymitis, in 2000 the veteran was complaining of swelling 
of the right epididymis and tenderness post vasectomy and he 
was prescribed antibiotics and pain medications.  The veteran 
complained that he had clear urethral discharge with 
intermittent pain in the right epididymis and tenderness post 
vasectomy.  He wore boxer underwear to relieve the pain.  
Objective findings included no scrotal swelling or 
tenderness.  The prostate was not enlarged, tender, or 
nodular.  The diagnoses included prostatitis, resolved, and 
epididymitis with intermittent pain.  

Notably, neither disability has resulted in a voiding 
dysfunction that contemplated the wearing of absorbent 
materials which must be changed less than two times a day for 
the next highest rating criteria of 20 percent, nor has the 
veteran required one to two hospitalizations per year, or 
intermittent intensive management for a 10 percent rating.  
Rather, it appears that the veteran had been prescribed 
medication, and the prostatitis and epididymitis has not 
required the extent of treatment anticipated by the rating 
criteria for the next highest rating.  Several treatment 
notations in the VA records are not reflective of "intensive 
management" of the service-connected disabilities.  At this 
time, then, the veteran is not entitled to an initial rating 
in excess of 0 percent.  

      An initial rating in excess of 30 percent for myofascial 
pain  

The RO utilized Diagnostic Codes 5299-5290 (according to 
38 C.F.R. § 4.27, "99" indicates an unlisted condition such 
that rating by analogy is necessary), which addressed 
limitation of motion of the cervical spine (a maximum 30 
percent is warranted for "severe").  As note above, the 
rating criteria concerning the spine changed in 2003 (General 
Rating Formula for Diseases and Injuries of the Spine).  

In an August 2003 statement of the case, the RO also provided 
the rating criteria for fibromyalgia as per 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025.  With widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headaches, irritable bowel syndrome, 
depression, anxiety, or Raynaud's like symptoms:  That are 
constant, or nearly so, and refractory to therapy warrants a 
40 percent rating, and that are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time, a 20 percent rating is warranted.

A November 2000 Report of Medical Board recounted that the 
veteran had had chronic neck pain since 1999.  A final 
diagnosis was probably myofascial pain with occipital 
neuralgia.  

At a December 2000 VA examination, the veteran recounted that 
in 1994 he had been lifting a boat when the next morning he 
had severe pain in the back with muscle spasm.  The pain had 
been in the cervical spine area, and produced severe 
headaches beginning in the occipital area, and extending up 
to the top of the skull.  He also experienced muscle spasm in 
the scapular area-he got these pains about three to four 
times a week and had tried muscle relaxants without benefit.  
Steroids had helped, as well as Celebrex.  A physical 
examination found a normal cervical spine, and the thoracic 
spine showed slight tenderness with pounding on it at T7-T8 
level.  A neurological examination of the upper extremities 
was normal.  Cranial nerves II through XI were intact 
bilaterally, and there was no papiledema.  

A December 2000 chronological record of medical care found 
that the veteran presented for follow-up of neck pain since 
involvement in a motor vehicle accident.  Since then, he had 
been experiencing worsening pain and daily headaches.  
Assessment found a decrease in range of motion to flexion, 
hyperextension, and twisting.  

A February 2001 assessment (while the veteran was still on 
active duty), noted that the veteran had headaches due to a 
motor vehicle accident.  

A September 2002 VA outpatient noted the veteran's past 
medical history of occipital neuralgia (and migraines).  The 
assessment and plan indicated questionable fibromyalgia.  An 
October 2002 psychology behavior medicine consult noted the 
veteran's report that prolonged postures twisting his neck 
brought on a burning pain and stabbing pain 2-3 times daily, 
though the pain was always present from 1-5.  

A January 2003 letter from Edward Friedman, M.D., indicated 
that the veteran had a chronic pain syndrome in addition to 
having intermittent migraine headaches.  Dr. Friedman noted 
that the headaches were controlled by the use of Zomig and 
rare rescue with Fioricet, and that the veteran should 
continue with Botox injections for control of his more 
frequent headache and neck pain.  The letter noted that MRI 
scans of the veteran's brain and neck had been normal.  

A March 2003 VA attending neurology note indicated that the 
veteran was being evaluated for Botox injection for 
refractory posterior headache and muscle spasm with pain, 
questionable occipital neuralgia.  Muscle relaxants had not 
relieved the pain and injections of cortisone/lidocaine 
around the greater occipital nerve were not effective.  The 
veteran reported severe, persistent neck pain for days.  
Physical examination found notable for tenderness and spasm 
of trapezius muscles, with several points of maximal 
tenderness near occiput, good range of motion of neck, and 
cranial nerves were normal.  

At a January 2005 VA examination, physical examination found 
trigger points on the neck, occipital area, shoulder, 
trapezius muscle, upper chest, and other areas.  The examiner 
noted that the veteran had been diagnosed to have myofascial 
pain (fibromyalgia).  The veteran had no neurological signs, 
and he was diagnosed as having myofascial pain.  

The veteran currently has the maximum rating for limitation 
of motion for the cervical spine under the old rating 
criteria.  In terms of the current rating criteria, the 
veteran does not have unfavorable ankylosis of the entire 
cervical spine (for the next highest rating of 40 percent).  
Additionally, it is noted that the veteran has not been 
diagnosed as having fibromyalgia at this point.  Though the 
January 2005 VA examiner appeared to equate myofascial pain 
with fibromyalgia, the ultimate diagnosis was myofascial 
pain.  Further, VA treatment notes indicated questionable 
fibromyalgia, and did not contain a diagnosis thereof.  Thus, 
the diagnostic criteria for fibromyalgia are not relevant at 
this time.  Likewise, the record contains mention of 
occipital neuralgia, which could implicate 38 C.F.R. § 4.124a 
(neurological conditions including neuralgia).  The record 
reveals, however, that the neurological testing has been 
normal, and particularly, there is no evidence of complete 
paralysis for consideration of the highest ratings of 
miscellaneous diseases of the central nervous system.

Thus, given the rating criteria as developed by the 
legislative process, the veteran's service-connected 
myofascial pain cannot be accorded a higher rating at this 
time.  Additionally, there is no indication that the 
disability has required frequent hospitalization, nor is 
there evidence that the myofascial pain alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  38 C.F.R. § 3.321(b)(1).  
For the reasons stated above, the claim must be denied.




ORDER

Service connection for a right ankle disability is denied.

An initial rating in excess of 30 percent for service-
connected gastroesophageal reflux disease with hiatal hernia 
and irritable bowel syndrome is denied.  

An initial rating 10 percent rating for service-connected 
lumbar and thoracic strain is granted.  

An initial rating in excess of 0 percent for service-
connected prostatitis and epididymitis is denied.  

An initial rating in excess of 30 percent for service-
connected myofascial pain syndrome is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


